In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 27, 1999, which granted the defendant’s motion for summary judgment on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant established a prima facie case that the injured plaintiff Joshua Bonventre (hereinafter the plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Licari v Elliott, 57 NY2d 230). The affidavits submitted in opposition, including those of the plaintiff and his physician, failed to raise a triable issue of fact on that issue (see, Gaddy v Eyler, supra, at 955; Kauderer v Penta, 261 AD2d 365). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.